Appeal from an order of the County Court, St. Lawrence County, which denied a motion made by the defendant to set aside the judgment of ; conviction against him, dated October 9, 1933, for forgery in the second degree, i The record of the court as to the proceedings had at the time of conviction is questioned by the affidavit of the appellant. It appears that all of the officials participating are dead but the attorney who represented appellant at that time is still living. Ordered that the matter be remitted to the County Court of St. Lawrence County for the .taking of proof of Louis 0. Welt, the then attorney for the appellant, and such other proof as either party may desire to offer. All concur.